Citation Nr: 1506449	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-24 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of injury to the left eye.

2.  Entitlement to service connection for residuals of nose and sinus injury, including respiratory and breathing problems.

3.  Entitlement to a compensable disability rating for service-connected scar.

REPRESENTATION

Appellant represented by:  Nancy Holliday-Fields, attorney

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his May 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  The hearing was held in January 2015 and a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of injury to the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's mid anterior nose scar is a stable, painful, superficial scar affecting no more than 9 millimeters in length and resulting in no other functional loss or symptoms.

2. The Veteran's residuals of a nose and sinus injury, including respiratory and breathing problems were incurred during active service.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating, but not higher, for the service-connected scars have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7805 (2014).

2. The criteria for service connection for residuals of a nose and sinus injury, including respiratory and breathing problems, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). With regard to the Veteran's claim of entitlement to a compensable initial rating, because this claim stems from the initial award of service connection for scars of the nose, the assignment of the award is a downstream issue and no further notice is required because the award of service connection substantiated the claim for service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection for residuals of a nose injury, in view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

	(CONTINUED ON NEXT PAGE)

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his scars of the nose in April 2008 and September 2008. Thus, the Board finds that the duty to assist has been satisfied.

Merits
Increased Rating

In the May 2010 VA Form 9, the Veteran contends that he has a scar on his nose which causes pain because his glasses sit on the bridge of his nose and irritate the scar.  He also contends that his other two scars are not painful, but are disfiguring as they are clearly visible.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The criteria for rating scars are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, and 7805 (2014).  The Veteran does not have a burn scar; therefore, Diagnostic Codes 7801 and 7802 are not applicable.  Diagnostic Code 7804 provides the criteria for rating painful or unstable scars.  Under Diagnostic Code 7804, five or more scars that are unstable or painful are assigned a 30 percent rating, three of four scars that are unstable or painful is assigned a 20 percent rating and one or two scars that are unable or painful is assigned a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).  

Diagnostic Code 7805 states any disabling effects of a scar evaluated under diagnostic codes 7800, 7801, 7802 and 7803 which were not considered in a rating under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  

Service connection was established for the Veteran's scars on the nose and left eye in June 2008 and a noncompensable rating was assigned, effective January 4, 2008.

The April 2008 VA examination found the Veteran has a 9 millimeter scar across the mid part of his nose with no displacement, a 7 millimeter scar above his nose on the left side close to his left eyebrow and a 4 millimeter scar superior to the inner canthus of his left eye.  No disfigurement was noted for any of the scars.  In addition, the examiner indicated no limitation of motion or loss of function for any of the scars.  The examiner also noted there was no pain related to any of the scars.

However, in the January 2015 hearing testimony, the Veteran testified that the scar in the mid part of his nose becomes sore where his glasses sit on his face, causing tenderness.  He further testified that the other two scars, the one above his nose and the other by his left eye, are not painful, just visible.  Similarly, in his May 2010 VA Form 9 the Veteran indicated he has pain in the scar on his nose because his "glasses sit on the bridge of my nose and irritate the scars".  The Board finds the Veteran is competent to testify as to the pain he experiences as a result of the scar on his nose and gives more probative weight to the Veteran's testimony than the April 2008 examination report regarding pain.  

Therefore, applying the rating criteria to the facts of this case, the Board finds that the preponderance of the evidence warrants a rating of 10 percent, under Diagnostic Code 7804, for the Veteran's scar based on the Veteran's competent testimony that his mid nose scar is sore and painful.  A disability rating of 20 percent or higher is not warranted because the Veteran has only asserted pain with one of his scars.  The other two scars remain stable and painless.  Accordingly, a 10 percent evaluation is awarded.

Service Connection

The Veteran contends that he has breathing difficulties due to residuals of  trauma to the nose and sinuses in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Evidence of record establishes that the Veteran has been diagnosed with breathing difficulties and nasal obstruction. See September 29, 2008, VA examination report, Orlando Outpatient Clinic. Additional evidence shows that the Veteran was assaulted in service and received injuries to his face and nose and was hospitalized for 4 days.  Moreover, the record establishes through statements and credible testimony provided by the Veteran, that he has problems inhaling from the left nostril since the incident in service and treated these problems with over the counter nasal sprays to improve his breathing since that time.  Finally, the September 2008 examiner stated that the Veteran's breathing difficulties and nasal obstruction/difficulties were at least as likely as not caused by or a result of military related assault.

Given the above, the Board finds that the criteria for an award of service connection for breathing difficulties as a residual of a nose and sinus injury have been met, and service connection is warranted.


ORDER

Entitlement to a 10 percent disability rating for the service-connected scar on the bridge of the nose is granted.

Entitlement to service connection for residuals of a nose and sinus injury, including respiratory and breathing problems, is granted.

REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The record reflects that the Veteran sustained injuries to his left eye and left side of his nose in June 1966 following an aggravated assault while in service.  Service treatment record from June 1966 indicated the Veteran was being observed for possible fracture of the nasal bone with no artery or nerve involvement.  The notation also indicated the Veteran had multiple lacerations to the face.

Relating to the Veteran's present claim for service connection for the residuals of a left eye injury, a September 2012 annual eye examination treatment note assessed the Veteran with refractive error, presbyopia in both eyes, cataracts in both eyes, asymmetric supping with normal pressures and posterior vitreous detachment.  The Veteran has also reported watery eyes as a residual of his eye injury in service.

Given the present diagnoses affecting the Veteran's left eye, a VA examination is necessary to determine whether his current vision and eye troubles are residuals of the injury sustained to his left eye while in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records and private records pertaining to the Veteran's residuals of injury to the left eye and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Make arrangements for the Veteran to be afforded an eye examination.  The claims file must be provided by the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Identify all eye disorders of the left eye from January 2008 forward.

b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified eye disorders had onset during the Veteran's active service, to include as residuals from the described June 1966 in service assault.

c.  The examiner should provide a complete rational for all opinions expressed and conclusions reached.  If the examiner opines that the question cannot be resolved without resulting to mere speculation, the examiner must explain why this is so.  
	
3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.
      
4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


